DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2018/0147484 to Osawa et al. (Osawa et al.).

As to claim 1, Osawa et al. discloses a scent dispenser device configured to be used by a subject watching a motion picture, the scent dispenser device comprising: a first housing (24) positioned close to the nostrils of the subject, wherein the first housing comprises: a tape cartridge (41), which includes one or more scent zone (along 41); and a drive mechanism (43 and 72) to advance the tape cartridge inside the first housing, wherein the scent from the one or more scent zone is exposed to the nostrils of the subject, in case the drive mechanism is in operation (see Figures 1 and 5; see also paragraphs [0031]-[0035] and [0056]-[0058]).

As to claim 6, Osawa et al. discloses the first housing further comprises: a cartridge spool (at 71), wherein the tape cartridge is spooled to the cartridge spool; and a cylindrical protrusion (portion which supports 71 in housing 24), within the first housing, configured to secure the position of the cartridge spool (see Figure 5).

As to claim 13, Osawa et al. discloses a head mounting device comprising: a body frame (at 10) to secure the head mounting device to a subject's head (see Figure 1); a scent dispenser device (21) attached to the body frame with an armature (see Figure 1), and configured to be used by the subject watching a motion picture, the scent dispenser device comprises: a first housing (24), positioned close to the nostrils of the subject, wherein the first housing comprises: a tape cartridge (41), which includes one or more scent zone (along 41); and a drive mechanism (43 and 72) to advance the tape cartridge inside the first housing, wherein the scent of the one or more scent zone is exposed to the nostrils of the subject, in case the drive mechanism is in operation a controller (61) communicably connected to the scent dispenser device, wherein the controller is configured to operate the drive mechanism (see Figures 1 and 5; see also paragraphs [0031]-[0035] and [0056]-[0058]).

As to claim 19, Osawa et al. discloses a cartridge spool (at 71), wherein the tape cartridge is spooled to the cartridge spool; and a cylindrical protrusion (portion which supports 71 in housing 24), within the first housing, configured to secure the position of the cartridge spool (see Figure 5).


Claims 1-3, 6-9, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,565,148 to Pendergrass (Pendergrass).

As to claim 1, Pendergrass discloses a scent dispenser device configured to be used by a subject watching a motion picture, the scent dispenser device comprising: a first housing (20) positioned close to the nostrils of the subject, wherein the first housing comprises: a tape cartridge (40), which includes one or more scent zone (41); and a drive mechanism (48, 50 and 52) to advance the tape cartridge inside the first housing, wherein the scent from the one or more scent zone is exposed to the nostrils of the subject, in case the drive mechanism is in operation (see Figures 1, 2 and 8; see also column 4, line 49 to column 5, line 49).

As to claim 2, Pendergrass discloses the tape cartridge further comprises a first film and a second film (30); and wherein the one or more scent zone is sandwiched between the first film and the second film, such that the one or more scent zone is sealed (see Figure 1; see also column 5, lines 50-64).

As to claim 3, Pendergrass discloses the outer surface of the first film includes one or more black strip (see Figure 1; see also column 5, lines 50-64).



As to claim 7, Pendergrass discloses the drive mechanism comprises a first spool gear (50) and a second spool gear (52) positioned such that the first spool gear drives the second spool gear in case the drive mechanism is in operation.

As to claim 8, Pendergrass discloses an actuator (48) operably coupled to the first spool gear to actuate the drive mechanism.

As to claim 9, Pendergrass discloses a second housing, wherein the actuator is secured in the second housing; and wherein the second housing is detachably connected to the first housing, such that the actuator drives the first spool gear in the first housing (see Figures 1 and 2).

As to claim 13, Pendergrass discloses a head mounting device comprising: a body frame (60) to secure the head mounting device to a subject's head (see Figure 8); a scent dispenser device (20 and 70) attached to the body frame with an armature (see Figure 8), and configured to be used by the subject watching a motion picture, the scent dispenser device comprises: a first housing (20), positioned close to the nostrils of the subject, wherein the first housing comprises: a tape cartridge (40), which includes one 

As to claim 14, Pendergrass discloses the drive mechanism comprises a first spool gear (50) and a second spool gear (52) positioned such that the first spool gear drives the second spool gear in case the drive mechanism is in operation.

As to claim 15, Pendergrass discloses an actuator (48) operably coupled to the first spool gear to actuate the drive mechanism.

As to claim 16, Pendergrass discloses a second housing, wherein the actuator is secured in the second housing; and wherein the second housing is detachably connected to the first housing, such that the actuator drives the first spool gear in the first housing (see Figures 1 and 2).

As to claim 19, Pendergrass discloses a cartridge spool (at 42), wherein the tape cartridge is spooled to the cartridge spool; and a cylindrical protrusion (44), within the first housing, configured to secure the position of the cartridge spool (see Figures 1 and 2).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites the limitation "the second film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  When a claim element is first introduced, it should be preceded by the word “a” or “an” where appropriate.  Subsequent recitations of the claim element should be preceded by the word “the” or “said” to indicate reference back to the same claim element.
Claim 12 recites the limitation "the nose piece" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 needs a period at the end of the sentence.  Appropriate correction is required.


Allowable Subject Matter
Claim 20 is allowed.
Claims 4, 5, 10, 11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 4 and 20, the prior art of record does not show a nose piece splitting first and second films of a tape cartridge to expose a scent along with the other limitations of the claims.  As to claims 10 and 17, the prior art of record does not show the second housing having a photoresistor and an LED positioned against the tape cartridge along with the other limitations of the claims.  As to claim 11, the prior art of record does not show a split bridge maintaining tension in the tape cartridge wherein the outer surface of the tape cartridge is exposed at the split bridge prior to passing through the drive mechanism along with the other limitations of the claim.  Claims 5 and 18 are also allowed for further limiting the allowable subject matter of the claims from which they depend.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 5,734,590 to Tebbe; 5,949,522 to Manne; 6,136,277 .

The examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not 
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        03/09/2021